            Case 3:20-cv-00375-JCH Document 4 Filed 03/18/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_______________________________________
ANN WEISS,                              :
                                        : CASE NO. _______________
Plaintiff,                              :
                                        :
v.                                      :
                                        :
QUINNIPIAC UNIVERSITY,                  : MARCH 18, 2020
                                        :
Defendant.                              :
______________________________________

      STATEMENT PURSUANT TO STANDING ORDER ON REMOVED CASES

TO:    UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF CONNECTICUT

       1.      The date on which each defendant first received a copy of the summons and

complaint in the state court action.

       Defendant first received a copy of the summons and complaint in the state court

action on January 16, 2020. However, plaintiff’s original complaint did not include a

federal claim and therefore was not removable. Plaintiff thereafter filed an Amended

Complaint alleging federal claims, thereby making the case removable, on February 20,

2020. Defendant has not been served with the Amended Complaint but became aware of it

on or about March 5, 2020 when undersigned counsel filed an appearance in the state court

action. (See Notice of Removal, ¶¶ 1-4).

       2.      The date on which each defendant was served with a copy of the summons and

complaint, if any of those dates are different from the dates set forth in item 1.

       See response to ¶ 1.
             Case 3:20-cv-00375-JCH Document 4 Filed 03/18/20 Page 2 of 4



        3.      In diversity cases, whether any defendant who has been served is a citizen of

Connecticut. Also, if any party is a partnership, limited liability partnership or limited liability

company or corporation, the citizenship of each partner, general partner, limited partner and

member, and if any such partner, general partner, limited partner or member is itself a

partnership, limited liability partnership or limited liability company or corporation, the

citizenship of each member.

        Not applicable.

        4.      If removal takes place more than thirty (30) days after any defendant first

received a copy of the summons and complaint, the reasons why removal has taken place at the

time.

        Removal has taken place within thirty (30) days of plaintiff’s February 20, 2020

filing of an Amended Complaint, which added federal claims not pled in the original

Complaint served on January 16, 2020. (See Notice of Removal, ¶¶ 1-4).

        5.      The name of any defendant served prior to the filing of the notice of removal who

has not formally joined in the notice of removal and the reasons why any such defendant did not

join in the notice of removal.

        Not applicable.




                                                 2
Case 3:20-cv-00375-JCH Document 4 Filed 03/18/20 Page 3 of 4



                           Respectfully submitted,

                           DEFENDANT,
                           QUINNIPIAC UNIVERSITY


                           By: /s/ Lawrence Peikes
                                   Lawrence Peikes (ct07913)
                                   lpeikes@wiggin.com
                                   Caroline B. Park (ct29049)
                                   cpark@wiggin.com
                                   WIGGIN AND DANA LLP
                                   Its Attorneys
                                   Two Stamford Plaza
                                   281 Tresser Boulevard
                                   Stamford, Connecticut 06901
                                   P: (203) 363-7600
                                   F: (203) 363-7676




                              3
             Case 3:20-cv-00375-JCH Document 4 Filed 03/18/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

         I hereby certify that on March 18, 2020, a copy of the foregoing Statement Pursuant to

Standing Order was served electronically and by first-class U.S. mail, postage prepaid, on the

following counsel of record:

                                    Peter B. Prestley, Esq.
                               Madsen, Prestley & Parenteau, LLC
                                      402 Asylum Street
                                     Hartford, CT 06103
                                 pbprestley@mppjustice.com
                                    Attorneys for Plaintiff



                                                   /s/ Caroline Park
                                                   Caroline B. Park




7377\376\4829-1561-5671.v1




                                               4
